DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 9-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/20/2021.
Applicant's election with traverse of Group I, claims 1-8, 16 and new claims 17-18, in the reply filed on 10/20/2021 is acknowledged.  The traversal is on the ground that the claims are drawn only to the combination of categories listed in 37 CFR 1.475(b)(3) and no others, Applicant submits that claims 1-16 have unity of invention (Remarks, p. 6).  This is not found persuasive because where a group of inventions is claimed in an application, the requirement of unity of invention is fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features, however, as set forth in the Restriction Requirement mailed 08/24/2021 Groups I-III lack unity of invention because even though the inventions of these groups requires a technical feature, the technical feature is not a special technical feature as it does not make contribution over the prior art.
The requirement is still deemed proper and is therefore made FINAL.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description: at paragraph [0047] an edge 26 is mentioned, however, none of the figures appear to include reference character “26”.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-8 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (EP 0 485 633) in view of Hofmann (US 2011/0142384).
In reference to claim 1-2, 7 and 16, Ono teaches an implement for a knitting, weaving or sewing machine as to be suitably used under conditions under which the implement is liable to be worn due to its contact or friction with yarn (col. 1, lines 10-13) (corresponding to a textile machine tool part). The knitting, weaving or sewing element in the knitting, weaving or sewing machine which comes in contact or is rubbed with yarn and which is mainly made of steel (i.e., core), is wholly or partially coated with a coating of an amorphous solid layer (i.e., wear-resistant coating), this minimizing the wear of those portions of the knitting, weaving or sewing element which comes in contact or are rubbed with yarn at the time of knitting, weaving or sewing (col. 4, lines 7-15) (corresponding to a core tool that comprises a core material; the core surface is coated, at least in part, with a wear-resistant coating). 
	Ono further teaches the amorphous solid layer has a thickness of 0.1 to 5 µm or 1 to 10 µm based on the main components of the amorphous solid layer (col. 5, lines 12-18) corresponding to a wear-resistant coating that has a layer thickness (d) of a maximum of 20 µm).
	Ono does not explicitly teach a surface of the main body of the knitting, weaving or sewing element has a microstructure, at least in one section of the core surface, as presently claimed.
	Hofmann teaches a sliding element made of a carrier body having a multiple layer, comprising an outer running layer and an inner protective layer ([0026]). The sliding element comprises one or more structured inner surfaces comprising a multiplicity of depressions and/or elevations, where the maximum difference in height measured perpendicularly to the respective surface (peak-to-valley value) is less than 200 µm and in particular 20 µm ([0030]) (corresponding to the microstructure of the core surface has depressions and elevations that are connected to one another, wherein the depressions are depressed in a concave manner relative to a reference plane, while the elevations are raised in a convex manner relative to the reference plane; a distance between a maximum depth of individual ones of the depressions and a maximum height of individual ones of immediately adjacent elevations is at least 10 µm and at most 60 µm; the distance between the maximum depth of each of the depressions and the maximum height of immediately adjacent elevations is at least 10 µm and at most 60 µm).  Hofmann further teaches the multiplicity of depressions has a maximum lateral dimension of 10 to 20 µm and the multiplicity of grooves (i.e., elevations) has a maximum width of 10 to  20 µm ([0031]); Fig. 3d discloses the depressions and elevations are alternatingly arranged and have rounded contours (i.e., spherical surface segment-shaped contour) (corresponding to a diameter of individual ones of the depressions and/or elevations is at most 60 µm; the diameter of each of the depressions and/or elevations is at most 60 µm; the microstructure (19) of the core surface (18) has elevations (21, 24) and depressions (20, 23), wherein individual ones of the elevations (21,24) in a region of their maximum height, and/or individual ones of the depressions (20,23) in the region of their maximum depth, have a spherical surface segment-shaped contour). 
	Given that Hofmann teaches the multiplicity of depressions has the maximum lateral dimension of 10 to 20 µm and the multiplicity of grooves (i.e., elevations) has a maximum width of 10 to  20 µm ([0031]), it is clear the depressions and grooves have a radius of at least 5µm and at most 10 µm (i.e., 10/2 = 5; 20/2 = 10) (corresponding to individual ones of the depressions and elevations of the microstructure (19) of the core surface (18) each have a radius of at least 5 µm and at most 30 µm).
	Hofmann further teaches a protective layer that conforms to the structured surface with the multiplicity of depressions ([0076]) (corresponding to the wear-resistant coating (17) also has a microstructure (22) due to the microstructure (19) of the core surface (18)). Hofmann further teaches the bearings have increased wear resistance and fatigue strength ([0025]) and the numerous depressions owes to a reduction in contact surface with the counterpart of the bearing reducing the resistance to friction on the counterpart ([0078]).
	In light of the motivation of Hofmann, it would have been obvious to one of ordinary skill in the art to modify the surface of the main body to include the multiplicity of depressions and/or elevations of Hofmann and have the amorphous solid layer conform to the structured surface, in order to provide the knitting, weaving or sewing element subject to rubbing with increased wear resistance and reduce the resistance to friction on the yarn which comes into to contact or rubs against the knitting, weaving or sewing element, and thereby arriving at the presently claimed invention.
In reference to claims 3 and 5, Ono in view of Hofmann teaches the limitations of claim 1, as discussed above. Ono teaches the amorphous solid layer has a thickness of 0.1 to 5 µm or 1 to 10 µm depending on the main component of the amorphous solid layer (col. 5, lines 12-15) (corresponding to the layer thickness (d) of the wear-resistant coating is a maximum of 10 µm; the layer thickness (d) of the wear-resistant coating (17) is at least 2 µm). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 4, Ono in view of Hofmann teaches the limitations of claim 1, as discussed above. Ono further teaches the coating is formed uniformly on the entire surface of the knitting, weaving or sewing element (col. 7, lines 47-49), it is clear the uniformly formed coating would vary by a maximum of 0 µm (corresponding to the layer thickness (d) of the wear-resistant coating (17) within a surface area of 1 mm2 varies by a maximum of 1 µm).
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
In reference to claim 6, Ono in view of Hofmann teaches the limitations of claim 1, as discussed above. Ono further teaches a ceramic may be used as the main component of the amorphous solid layer, the ceramic being Cr2O3 (col. 4, lines 28-30) or the main component of the amorphous solid layer may be a highly hard metal such as titanium nitride (TiN) (col. 4, lines 38-40; col. 8, lines 37-41) (corresponding to the wear-resistant coating (17) is a chromium coating or a DLC coating or a carbidic coating or a nitridic coating). The knitting weaving and sewing elements are made using carbon steel (col. 7, lines16-21) (corresponding to and the core material is formed from a metal material or a metal alloy).
In reference to claim 8, Ono in view of Hofmann teaches the limitations of claim 7, as discussed above. Ono in view of Hofmann teaches the depressions have a maximum lateral dimension of 10 to 20 µm, the grooves have a maximum width of 10 to 20 µm and the depressions and grooves alternate with rounded contours at the maximum and minimum of each groove and depression (Hofmann, [0031], Fig. 3d).
While Ono in view of Hofmann does not explicitly disclose a radius of the spherical surface segment-shaped contour of individual ones of the elevations is greater than a radius of the spherical surface segmented-shaped contour of the individual ones of the depressions as presently claimed, it has long been an axiom of United States patent law that it is not inventive to discover the optimum or workable ranges of result-effective variables by routine experimentation. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003) ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Boesch, 617 F.2d 272, 276 (CCPA 1980) ("[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art."); In re Aller, 220 F.2d 454, 456 (CCPA 1955) ("[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation."). "Only if the 'results of optimizing a variable' are 'unexpectedly good' can a patent be obtained for the claimed critical range." In re Geisler, 116 F.3d 1465, 1470 (Fed. Cir. 1997) (quoting In re Antonie, 559 F.2d 618, 620 (CCPA 1977)). 

In reference to claims 17 and 18, Ono in view of Hofmann teaches the limitations of claim 1, as discussed above. 
Although Ono in view of Hofmann does not explicitly teach the microstructure of the core surface is an electrochemically etched microstructure or the wear-resistant coating is an electrochemically deposited wear-resistant coating as presently claimed, it is noted that the present claims are drawn to a product and not drawn to a method of making. Thus, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983). See MPEP 2113.  
Therefore, absent evidence of criticality regarding the presently claimed process and given that Ono in view of Hofmann meets the requirements of the claimed product, Ono in view of Hofmann clearly meets the requirements of the present claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mary I Omori whose telephone number is (571)270-1203. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARY I OMORI/Examiner, Art Unit 1784